DETAILED ACTION

This office action is in response to Remarks and Amendments After Final filed January 22, 2021 in regards to a divisional application filed August 22, 2018 claiming priority to divisional application no. 15/246,297 filed August 24, 2016 (now abandoned) a divisional application of no. 14/076,624 (now U.S. Patent 9,532,567) filed November 11, 2013 and provisional application 61/731,383 filed November 29, 2012.  Claim 1, 12, 15-16, and 20 are amended.  Claims 1-20 are pending and currently being examined. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

                                                            Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present claims are allowable over the closest references: Miglierina et al. (GB 1,281,976).
Miglierina et al. disclose the making and use of polymer compositions for anti-friction and adhesive coatings for rubber articles which withstand dynamic stresses, are resistant to repeated bending and continued dynamic friction, wherein the polymer composition comprises: (a) 50-95 wt% of polytetrafluoroethylene (PTFE), and (b) 50-5 wt% of an elastomeric copolymer of 1,3,3,3-tetrafluoropropene (CHF=CH(CF3))/vinylidene fluoride (VDF, CH2=CF2). 
However, Miglierina et al. do not teach or fairly suggest the claimed method comprising preparing a polymer composition comprising polyethylene and trans-1,3,3,3-tetrafluoropropene / vinylidene fluoride copolymer as a polymer processing additive/aid. Miglierina et al. do not teach or fairly suggest the claimed method of claim 12 of preparing a polymer composition comprising a first polymer and trans-1,3,3,3-tetrafluoropropene / vinylidene fluoride / perfluoromethylvinyl ether terpolymer as a polymer processing additive/aid.
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONALD GRINSTED/             Examiner, Art Unit 1763   

/LING SIU CHOI/             Supervisory Patent Examiner, Art Unit 1763